DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
4.	The rejections raised in the Office Action mailed on 03/09/2022 have been overcome by applicant’s amendment received on 05/10/2022.
Examiner’s Amendment
5.	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephonic interview with applicant’s representative Mr. John Whetzel on 05/23/2022.
6.	The application has been amended as follows:
	REPLACE the claims with the following:
1. 	(Currently Amended) A method of accessing a file, comprising:
receiving, in a virtual file system on a client, a request for opening a file in the virtual file system from an application, the request comprising a path for the file;
in response to determining that the file has been opened successfully at the client, returning information about the file to the application;  
in response to determining that the file fails to be opened successfully at the client, searching a first cache of the virtual file system for the path, the first cache being configured to store paths for files that fail to be opened at the client; [[and]]
in response to success in finding the path in the first cache, returning an indication of failure in opening the file to the application; and
in response to failure in finding the path in the first cache, transmitting a request for searching for the file to a backup server.

2. 	(Currently Amended) The method of claim 1, further comprising:

in response to receiving an indication of failure in finding the file from the backup server, storing the path for the file in the first cache[[;]] and returning the indication of the failure in opening the file to the application; and
in response to receiving an indication of success in finding the file from the backup server, opening the file from the backup server.

3. 	(Previously Presented) The method of claim 2, further comprising:
storing, in the first cache, a time at which the file fails to be opened at the client.

4. 	(Original) The method of claim 3, further comprising:
in response to success in finding the path for the file in the first cache, updating the time for the file.

5. 	(Previously Presented) The method of claim 3, wherein storing the path in the first cache comprises:
comparing a number of the paths for the files in the first cache with a threshold number;
determining that the number of the paths for the files in the first cache exceeds the threshold number; 
determining a path for a first file that is least recently used in the files in the first cache; and
removing the determined path for the first file from the first cache.

6. 	(Previously Presented) The method of claim 1, wherein determining that the file fails to be opened successfully at the client comprises:
searching a second cache of the virtual file system for the path, the second cache being configured to store paths for files that have been opened successfully at the client; and
in response to failure in finding the path for the file in the second cache, determining that the file fails to be opened successfully.

7. 	(Currently Amended) An electronic device, comprising:
at least one processor; and
at least one memory coupled to the at least one processor to store instructions, which when executed by the at least one processor, cause the at least one processor to perform operations, the operations including:
	receiving, in a virtual file system on a client, a request for opening a file in the virtual file system from an application, the request comprising a path for the file;
in response to determining that the file has been opened successfully at the client, returning information about the file to the application;  
	in response to determining that the file fails to be opened successfully at the client, searching a first cache of the virtual file system for the path, the first cache being configured to store paths for files that fail to be opened at the client; [[and]]
	in response to success in finding the path in the first cache, returning an indication of failure in opening the file to the application; and
in response to failure in finding the path in the first cache, transmitting a request for searching for the file to a backup server.

8. 	(Currently Amended) The electronic device of claim 7, wherein the operations further comprise:

in response to receiving an indication of failure in finding the file from the backup server, storing the path for the file in the first cache[[;]] and returning the indication of the failure in opening the file to the application; and
in response to receiving an indication of success in finding the file from the backup server, opening the file from the backup server.

9. 	(Previously Presented) The electronic device of claim 8, wherein the operations further comprise:
storing, in the first cache, a time at which the file fails to be opened at the client.

10. 	(Previously Presented) The electronic device of claim 9, wherein the operations further comprise:
in response to success in finding the path for the file in the first cache, updating the time for the file.

11. 	(Previously Presented) The electronic device of claim 9, wherein the operations further comprise:
comparing a number of the paths for the files in the first cache with a threshold number;
determining that the number of the paths for the files in the first cache exceeds the threshold number; 
determining a path for a first file that is least recently used in the files in the first cache; and
removing the determined path for the first file from the first cache.

12. 	(Previously Presented) The electronic device of claim 7, wherein determining that the file fails to be opened successfully at the client comprises:
searching a second cache of the virtual file system for the path, the second cache being configured to store paths for files that have been opened successfully at the client; and
in response to failure in finding the path for the file in the second cache, determining that the file fails to be opened successfully.

13. 	(Currently Amended) A non-transitory computer readable medium having instructions stored therein, which when executed by a processor, causing the processor to perform operations, the operations comprising:
 receiving, in a virtual file system on a client, a request for opening a file in the virtual file system from an application, the request comprising a path for the file;
in response to determining that the file has been opened successfully at the client, returning information about the file to the application;  
in response to determining that the file fails to be opened successfully at the client, searching a first cache of the virtual file system for the path, the first cache being configured to store paths for files that fail to be opened at the client; [[and]]
in response to success in finding the path in the first cache, returning an indication of failure in opening the file to the application; and
in response to failure in finding the path in the first cache, transmitting a request for searching for the file to a backup server.

14. 	(Currently Amended) The computer readable medium of claim 13, wherein the operations further comprise:

in response to receiving an indication of failure in finding the file from the backup server, storing the path for the file in the first cache[[;]] and returning the indication of the failure in opening the file to the application; and
in response to receiving an indication of success in finding the file from the backup server, opening the file from the backup server.

15. 	(Previously Presented) The computer readable medium of claim 14, wherein the operations further comprise:
storing, in the first cache, a time at which the file fails to be opened at the client.

16. 	(Original) The computer readable medium of claim 15, wherein the operations further comprise:
in response to success in finding the path for the file in the first cache, updating the time for the file.

17. 	(Previously Presented) The computer readable medium of claim 15, wherein storing the path in the first cache comprises:
comparing a number of the paths for the files in the first cache with a threshold number;
determining that the number of the paths for the files in the first cache exceeds the threshold number; 
determining a path for a first file that is least recently used in the files in the first cache; and
removing the determined path for the first file from the first cache.

18. 	(Previously Presented) The computer readable medium of claim 13, wherein determining that the file fails to be opened successfully at the client comprises:
searching a second cache of the virtual file system for the path, the second cache being configured to store paths for files that have been opened successfully at the client; and
in response to failure in finding the path for the file in the second cache, determining that the file fails to be opened successfully.
Allowable Subject Matter
7.	Claims 1-18 are allowed.
Reasons for Allowance
8.	The following is an examiner’s statement for reasons for allowance:
Prior art fails to teach a combination of receiving, in a virtual file system on a client, a request for opening a file in the virtual file system from an application, the request comprising a path for the file, in response to determining that the file has been opened successfully at the client, returning information about the file to the application, in response to determining that the file fails to be opened successfully at the client, searching a first cache of the virtual file system for the path, the first cache being configured to store paths for files that fail to be opened at the client, in response to success in finding the path in the first cache, returning an indication of failure in opening the file to the application, and in response to failure in finding the path in the first cache, transmitting a request for searching for the file to a backup server, as recited in independent claims 1, 7, and 13.
	Specifically, although the prior art (see Qu) clearly teaches caching failed paths of files that have failed to open and caching files that have successfully opened, the detailed claim language directed towards the searching a cache for paths of failed files after such files failed to open in response a request in a VFS that includes such paths is not found in the prior art, in conjunction with the rest of the limitations of the independent claims. 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record. The dependent claims 2-6, 8-12, and 14-18 as being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.
Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 2016/0246816 issued to Abiri et al. on 25 August 2016.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to satisfy access requests via a VFS).
U.S. PGPUB 2018/0052867 issued to Seiden on 22 February 2018.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to satisfy access requests via a VFS).
U.S. PGPUB 20070203877 issued to Qu et al. on 30 August 2017.  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., methods to satisfy access requests via a VFS).
Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahesh Dwivedi whose telephone number is (571) 272-2731.  The examiner can normally be reached on Monday to Friday 8:20 am – 4:40 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached (571) 272-4034.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Mahesh Dwivedi
Primary Examiner
Art Unit 2168

May 23, 2022
/MAHESH H DWIVEDI/Primary Examiner, Art Unit 2168